Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Puts Oil & Natural Gas Assets on the Market Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR "Monetizing Non-Core Assets Key Component of Corporate Strategy" SASKATOON, July 14 /CNW/ - Claude Resources Inc. (CRJ.TSX : CGR.AMEX) today announced that it has put its oil and natural gas interests on the market as it executes its corporate strategy of monetizing non-core assets. << The properties, which are situated in Alberta and Saskatchewan, include the following: - A 5.26% working interest in the Edson Gas Unit No. 1 located 125 kilometres northwest of Calgary, Alberta; - A 4.79% working interest in the Edson Gas Plant; - A 1.82% working interest in the Nipisi Gilwood Unit No. 1 located 110 kilometres northwest of Edmonton, Alberta; - A 6.29% working interest in wells near Zama, Alberta; and - A 75.00% working interest in six producing vertical oil wells and 33.75% working interest in four horizontal wells in the Gainsborough area of southeastern Saskatchewan. >> Additional detail on Claude Resources' oil and natural gas assets is located on the Company's website at www.clauderesources.com under the Projects: Oil and Natural Gas section. The sale of Claude Resources' oil and natural gas assets is being brokered through Ted Renner of Kiora Resources (producingproperty(at)mac.com or 403-990-9138). A detailed property list can be obtained from Mr. Renner. Following advertisement of the properties and extensive industry contact with potential purchasers, negotiations will be conducted with the most interested parties with the intent of obtaining secure binding proposals by mid-August. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
